DISSENTING OPINION
By NICHOLS. J.
To me it is apparent that the trial judge by his refusal to charge upon the defense raised by the answer of the defendants and the evidence in support thereof committed error prejudicial to the defendants for which this action should be reversed.
There is in the record competent evidence offered by the defendants which, if believed by the jury, would warrant a finding that the plaintiff made an unconditional voluntary gift to defendants of the money involved in this action, and by the court’s definite refusal to charge upon the subject of gift the defendants were deprived of a substantial right which eliminated from the consideration of the jury the issue made by defendants’ answer and the evidence offered in support thereof.
The trial court should not confine its charge solely to the issue made by one of the parties in an action. The refusal of the trial judge to charge upon the issue of gift in this case gave undue emphasis to the charge as given.